Citation Nr: 0900183	
Decision Date: 01/05/09    Archive Date: 01/14/09

DOCKET NO.  06-19 048	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to an effective date earlier than March 30, 
1994 for a compensable evaluation for post-operative 
residuals of boutonniere's deformity of the little right 
finger. 

2.  Entitlement to an increased (compensable) disability 
rating for a scar of the right little finger.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

M. Donohue, Associate Counsel 


INTRODUCTION

The veteran served on active duty in the United States Air 
Force from July 1979 to November 1979 and from June 1980 to 
February 1982. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Chicago, 
Illinois. 

In April 2008, the veteran testified at a personal hearing, 
conducted via videoconferencing equipment, which was chaired 
by the undersigned Veterans Law Judge (VLJ).  A transcript of 
that hearing has been associated with the veteran's VA claims 
folder.

Procedural history

The earlier effective date claim

In an April 1984 decision, the Board granted service 
connection for a boutonniere deformity of the fifth digit of 
the right hand.    

In August 1994, the Milwaukee RO increased the disability 
rating assigned to the veteran's right little finger 
disability to 10 percent disabling.  An effective date of 
March 30, 1994 was established.  The veteran appealed, and 
the assigned disability rating and effective date were 
affirmed by the Board in a July 1996 decision. 

In April 2004, the veteran filed a claim of entitlement to an 
earlier effective date for a compensable evaluation of his 
service-connected boutonniere's deformity.  His claim was 
denied by the Chicago RO in an August 2004 decision.  On 
September 16, 2004, the veteran indicated his disagreement 
with that decision.  A statement of the case was mailed on 
August 8, 2005.  The veteran filed a substantive appeal on 
October 30, 2007. 

In September 2008, a letter was sent to the veteran by the 
Board, with a copy to his representative, informing him that 
his substantive appeal may not have been timely filed and the 
issue of entitlement to an effective date earlier than March 
30, 1994 for a compensable evaluation for post-operative 
residuals of boutonniere's deformity to the little right 
finger might have to be dismissed.  The veteran has since 
requested a hearing with a Veterans Law Judge. 

The scar claim

In a June 2005 rating decision, the Chicago RO granted 
service connection for a scar of the right little finger.  A 
noncompensable disability rating was assigned.  The veteran 
indicated his disagreement with that decision.  A statement 
of the case was issued in May 2006.  The veteran's appeal was 
perfected with the timely submission of his substantive 
appeal (VA Form 9) in June 2006. 

The appeal is REMANDED to the RO via the VA Appeals 
Management Center (AMC) in Washington, DC.  VA will notify 
the veteran if further action is required on his part.


REMAND

After having carefully considered the matter, and for reasons 
expressed immediately below, the Board believes that this 
case must be remanded for further procedural and evidentiary 
development.  



Reason for remand

Hearing request

As was noted in the Introduction, the Board sent the veteran 
a letter in September 2008 informing him that a substantive 
appeal may not have been timely filed as to the issue of 
entitlement to an effective date earlier than March 30, 1994 
for a compensable evaluation for post-operative residuals of 
boutonniere's deformity to the little right finger.  In 
response, the veteran requested a videoconference hearing 
before a Veterans Law Judge.  A remand of the issue for this 
purpose is therefore required.

VCAA notice

The evidence of record does not indicate that the veteran has 
received notice pursuant to the Veterans Claims Assistance 
Act of 2000 (the VCAA) for his claim of entitlement to an 
increased disability rating for a scar of the right little 
finger. Although the veteran received a VCAA notice letter 
following his claim, that June 21, 2007 letter pertained to 
his earlier effective date claim.  There has been no notice 
to the veteran of the evidentiary requirements with respect 
to his increased rating claim.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007) [holding that any error by VA in 
providing the notice required by 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b)(1) is presumed prejudicial]. 

If, as here, the record has a procedural defect with respect 
to the notice required under the VCAA, this may not be cured 
by the Board.  See Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  The Board 
therefore must remand the case to the agency of original 
jurisdiction because the record does not show that the 
veteran was provided adequate notice under the VCAA and the 
Board is without authority to do so.  




Accordingly, the case is REMANDED for the following action:

1.  VBA must assure that all notice and 
development required by the VCAA has been 
accomplished, to include providing the 
veteran with notice of the evidence 
required to substantiate an increased 
disability rating claim.  A copy of the 
letter should be sent to the veteran's 
representative.

2.  VBA should schedule the veteran for a 
videoconference hearing at the RO with 
respect to the matter of the timeliness of 
his appeal as to the issue of his 
entitlement to an effective date earlier 
than March 30, 1994 for a compensable 
evaluation for post-operative residuals of 
boutonniere's deformity of the little 
right finger.  The veteran should be 
notified of the date, time and place of 
such a hearing by letter mailed to his 
current address of record, with a copy to 
his representative.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).



_________________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




